Citation Nr: 1433208	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 30, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.

This case initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted the Veteran's claim of entitlement to a TDIU and assigned an effective date of August 30, 2004.  

In September 2013, the Board remanded this claim to resolve a procedural matter concerning the promulgation of a rating decision from the RO.  All requested actions have been completed and the claim is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 17, 2008 RO rating decision which purported to award entitlement to a TDIU effective from May 29, 2001, is not a valid, adjudicative determination, as it was not signed by the a rating specialist and did not contain notification of appellate rights.

2.  The Veteran first met the schedular criteria for entitlement to a TDIU on May 29, 2001.  At that time, his only service connected disability was a low back disorder, rated at 60 percent.  

3.  Effective from August 30, 2004, the Veteran established service connection for a heart disability.  He was also awarded a TDIU based on his low back and heart disabilities.  

4.  The overall competent evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow substantially gainful employment prior to August 30, 2004.


CONCLUSION OF LAW

The criteria for a TDIU prior to August 30, 2004, have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a November 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  This letter further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records for the Veteran's service-connected disabilities, VA treatment records, and lay statements.  It appears that all identified private and VA treatment records have been obtained.  There is no indication of the existence of additional evidence to substantiate the claim. 

For the relevant period on appeal, the Veteran was also afforded a VA examination in July 2001 concerning the severity of his low back disability.  The Board finds that this VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  

The Board notes that the Veteran has not been afforded an examination, or a retrospective examination, that addresses the aggregate occupational impact of his low back and heart disorders for the relevant period on appeal.  In this respect, the duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a claimant's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, the United States Court of Appeals for Veterans Claims has recently held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  Accordingly, the Board finds that VA's duty to assist has been met.  

In September 2013, the Board remanded this claim for clarification of a procedural matter concerning the promulgation of a rating decision which was associated with the claims file.  The Board sought clarification from the RO and the Veteran's representative.  The requested clarification was received in April 2014.  Therefore, the Board finds that there has been substantial compliance with the prior September 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty under the VCAA.  

II. Validity of the March 17, 2008 rating decision

The RO has certified for appeal the issue of entitlement to a TDIU due to service-connected disabilities.  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c).  The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue certified for appeal.  38 U.S.C.A. §§ 511(a), 7104(a).  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In this case, the Veteran seeks entitlement to an effective date prior to August 30, 2004, for the grant of a TDIU.  He argues that his effective date for the grant of TDIU should be May 29, 2001, when he was awarded a 60 percent disability rating for his service connected back disability.   

However, the Board must first address the issue as to whether it has jurisdiction to review the RO's May 2009 rating decision which forms the basis for this appeal to the Board.  In this respect, the record raises a jurisdictional question as to whether a prior March 17, 2008 rating decision which purported to award entitlement to a TDIU, effective from May 29, 2001, is a valid RO decisional document.  

By way of history, on May 29, 2001, the Veteran filed a claim of entitlement to a disability rating in excess of 40 percent for his service-connected low back disability.  In September 2007, the Board granted the Veteran a disability rating of 60 percent and in October 2007 rating decision implementing the Board's determination, the RO assigned an effective date of May 29, 2001, for the award of a TDIU.  

On August 30, 2004, the Veteran also filed a claim of entitlement to service connection for a heart disability, claimed as a pounding heart.  In May 2009, the Board granted entitlement to service connection for supraventricular tachycardia.  The May 2009 implementing rating decision assigned an initial disability rating of 10 percent, effective August 30, 2004.  

On October 23, 2007, the Veteran filed a claim of entitlement to a TDIU.  In a March 13, 2008 statement submitted by the Veteran's representative, he argued that the TDIU was a result of his severe back condition going back to at least 2001.  The representative also stated that as a result of the severity of his service-connected back condition, the Veteran is prevented from any form of gainful employment.  As such, it appears that the Veteran's claim for a TDIU was based entirely on the severity of his service-connected back disability. 

In a signed rating decision dated March 24, 2008, the RO initially denied entitlement to a TDIU.  However, in a May 2009 rating decision, the RO granted entitlement to a TDIU, effective August 30, 2004, citing both the Veteran's service-connected back and heart disabilities in granting TDIU.  The Veteran then perfected this appeal as to entitlement to an earlier effective date for the grant of a TDIU.  

In support of his claim for an earlier effective date, the Veteran submitted a rating decision dated on March 17, 2008, granting entitlement to a TDIU, effective from May 29, 2001.  This rating decision includes a fax cover letter, presumably from the Veteran's representative, notifying the Veteran of the grant of his claim for a TDIU.  However, as distinguishable from the March 24, 2008 rating decision initially denying the Veteran's claim for a TDIU, the March 17, 2008 rating decision is not signed by the rating specialist.  

As noted in the September 2013 remand, the situation at hand is similar to a jurisdictional issue addressed by the United States Court of Appeals for Veterans Claims (Court) in Sellers v. Shinseki, 25 Vet. App. 265 (2012).  In Sellers, the claimant had appealed an unfavorable RO rating decision addressing a claim of clear and unmistakable error (CUE) in a prior rating decision.  The record reflected that, prior to the determination being appealed, the RO had transmitted to the appellant a "draft decision" awarding the benefit being sought. 

The Sellers Court, after addressing the issues of whether the prior favorable RO rating decision met the notice requirements of 38 U.S.C.A. § 5104(a) and conformed to the review procedures set forth in VA Adjudication Procedures Manual M21-1, found that VA was bound by a valid, favorable RO rating decision.  As such, the subsequent unfavorable RO rating decision was deemed void ab initio.

Upon review of the evidentiary record and the holding in Sellers, the Board finds that the RO's March 17, 2008 rating decision does not bear the hallmarks of a valid rating decision and, thus, has no jurisdictional effect in this case.

On remand, the RO was directed to determine whether the March 17, 2008 rating decision was, in fact, a valid hallmark.  In an April 2014 Memorandum, the RO certified that the March 17, 2008 rating decision, which is no longer part of the Veteran's virtual claims file, was not signed by the rating specialist.  The March 17, 2008 rating decision was determined to be a draft decision by a rating specialist who was under 100 percent review by a Decision Review Officer (DRO), and was correcting his first rating decision and then subsequent rating decisions until the final copy was approved by the DRO and released on March 24, 2008.  The March 24, 2008 rating decision contains signatures by both the rating specialist and the DRO, which, as the RO determined, makes it valid and final.  

Further, the RO stated that appellate rights were sent to the Veteran in a notification letter dated on April 3, 2008, in connection with the March 24, 2008 rating decision, initially denying his claim of entitlement to a TDIU.  See generally M21-1MR, Part. III, Subpart iv, Chapters VI and VII.  Additionally, there is no other award letter associated with the claims file.

The RO has certified that no other documents pertaining to this March 17, 2008 rating decision exist and, in fact, the RO cannot find an existing saved copy of this rating decision.  The RO stated that the SHARE electronic record shows the March 17, 2008 decision was edited and regenerated twice since that date, on March 21 and March 24, 2008.  

The notice requirements of 38 U.S.C.A. § 5104 state as follows:

(a) In the case of a decision by the Secretary under section 511 of this title affecting the provision of benefits to a claimant, the Secretary shall, on a timely basis, provide to the claimant (and to the claimant's representative) notice of such decision.  The notice shall include an explanation of the procedure for obtaining review of the decision.

 (b) In any case where the Secretary denies a benefit sought, the notice required by subsection (a) shall also include (1) a statement of the reasons for the decision, and (2) a summary of the evidence considered by the Secretary.

In pertinent part, the notice requirements of 38 C.F.R. § 3.303 state as follows:

(a) Statement of policy. Every claimant has the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation.  Proceedings before VA are ex parte in nature, and it is the obligation of VA to assist a claimant in developing the facts pertinent to the claim and to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government.  The provisions of this section apply to all claims for benefits and relief, and decisions thereon, within the purview of this part 3.

      (b) The right to notice--

(1) General. Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision. 

(2) Advance notice and opportunity for hearing.  Except as otherwise provided in paragraph (b)(3) of this section, no award of compensation, pension or dependency and indemnity compensation shall be terminated, reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken. 

      (c) The right to a hearing.

(1) Upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim within the purview of part 3 of this chapter, subject to the limitations described in § 20.1304 of this chapter with respect to hearings in claims which have been certified to the Board of Veterans' Appeals for appellate review.  VA will provide the place of hearing in the VA office having original jurisdiction over the claim or at the VA office nearest the claimant's home having adjudicative functions, or, subject to available resources and solely at the option of VA, at any other VA facility or federal building at which suitable hearing facilities are available.  VA will provide one or more employees who have original determinative authority of such issues to conduct the hearing and be responsible for establishment and preservation of the hearing record.  Hearings in connection with proposed adverse actions and appeals shall be held before one or more VA employees having original determinative authority who did not participate in the proposed action or the decision being appealed.  All expenses incurred by the claimant in connection with the hearing are the responsibility of the claimant. 

(2) The purpose of a hearing is to permit the claimant to introduce into the record, in person, any available evidence which he or she considers material and any arguments or contentions with respect to the facts and applicable law which he or she may consider pertinent. All testimony will be under oath or affirmation. The claimant is entitled to produce witnesses, but the claimant and witnesses are expected to be present. The Veterans Benefits Administration will not normally schedule a hearing for the sole purpose of receiving argument from a representative. It is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position. To assure clarity and completeness of the hearing record, questions which are directed to the claimant and to witnesses are to be framed to explore fully the basis for claimed entitlement rather than with an intent to refute evidence or to discredit testimony. In cases in which the nature, origin, or degree of disability is in issue, the claimant may request visual examination by a physician designated by VA and the physician's observations will be read into the record. 

(d) Submission of evidence. Any evidence whether documentary, testimonial, or in other form, offered by the claimant in support of a claim and any issue a claimant may raise and any contention or argument a claimant may offer with respect thereto are to be included in the records.

(e) The right to representation. Subject to the provisions of §§ 14.626 through 14.637 of this title, claimants are entitled to representation of their choice at every stage in the prosecution of a claim.

(f) Notification of decisions. The claimant or beneficiary and his or her representative will be notified in writing of decisions affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing subject to paragraph (c) of this section; the right to initiate an appeal by filing a Notice of Disagreement which will entitle the individual to a Statement of the Case for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected (See part 20 of this chapter, on appeals).  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.

The Board observes that the Veteran received actual notice of a rating decision dated March 17, 2008, which purported to grant entitlement to a TDIU, effective from May 29, 2001, as this was previously submitted to the Board by the Veteran and his representative.  However, in this case and as is distinguishable from the facts in Sellers, the Veteran received notice of the rating decision from his representative, not from the RO.  Further, in Sellers, both the Veteran and his representative were repeatedly notified, both orally and in writing, about the existence of a favorable rating decision.  Here, the RO never communicated the decision of the March 17, 2008 rating decision to the Veteran.  The only decision the RO communicated to the Veteran was the March 24, 2008 decision, which denied entitlement to an effective for TDIU prior to August 30, 2004.  Additionally, the Veteran and his representative have not submitted evidence indicating the rating decision was received from the RO and intended to be an official communication of the disposition of the Veteran's claim, despite being given the opportunity to do so as directed in the Board's September 2013 remand.  

Further, there is the question of whether the March 17, 2008 rating decision has any jurisdictional effect.  As this decision purports to be an allowance, the provisions of 38 U.S.C.A. § 5104(a) are operational which states that the notice "shall" include an explanation of the procedure for obtaining review of the decision.  Neither the RO nor the Veteran can produce any document of this type of notice.  In fact, there was no response from the Veteran or his representative following the Board's remand in September 2013.  Additionally, unlike Sellers, there is no reference (e.g., a notation of VA Form 4017 enclosure) that the Veteran received notification of appellate rights as required by 38 C.F.R. § 3.103(b)(1), (f).  

Thus, unlike Sellers, the case at hand does not contain any features of notice which satisfies 38 U.S.C.A. § 5104 and 38 C.F.R. § 3.103.  Also, while the March 17, 2008 rating decision contained a "code sheet," there was no accompanying rating specialist signature.  See generally M21-1MR, Part. III, Subpart iv, Chapters VI and VII.  In Sellers, the rating decision at issue was signed by three rating specialists.  As indicated here, there was no accompanying rating specialist signature.  Furthermore, the RO certified that the rating specialist who drafted the decision was under 100 percent review by a DRO.  Therefore, in order for that draft to be valid and final, it must have been approved by a DRO.  This task was not accomplished until the issuance of the March 24, 2008 rating decision which contained two signatures, a code sheet, and notice of appellate rights.  

In sum, the Board finds that the March 17, 2008 RO rating decision, which purported to award entitlement to a TDIU, effective from May 29, 2001, is not a final decision as it does not include notification of appellate rights or a code sheet with a rating specialist signature.  As that rating decision has no jurisdictional effect in this case, the Board's jurisdiction on appeal derives from the RO's May 2009 rating decision which granted entitlement to a TDIU, effective from August 30, 2004. 

III.  Entitlement to a TDIU Prior to August 30, 2004

The Veteran seeks an effective date earlier than August 30, 2004, for the award of TDIU.  Specifically, he is arguing that the day he has been unable to work since May 29, 2001, due to his service connected disabilities, mainly his back and his heart disabilities.  

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that a claim means a formal or informal communication in writing requesting a determination of entitlement to or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the informal claim.  38 C.F.R. § 3.155(a) (2013).  An application, formal or informal which has not been finally adjudicated is considered to be a pending claim.  38 C.F.R. § 3.160(c) (2013). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a total rating claim and pointed out that the applicable statutory and regulatory provisions, fairly construed, require that the Board look to all communications in the file that may be interpreted as applications or claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court also pointed out that under 38 C.F.R. § 3.155(a), an informal claim may, in some circumstances, be considered the date of a claim, and there is no requirement that an informal claim specifically identify the benefit sought.  The Court in Servello also noted that the one year period for filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o) does not begin to run if a Veteran has not been furnished an application form after filing an informal claim.  Id. at 200.

In order to establish entitlement to a TDIU, the impairment must be so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident, or affecting both upper and lower extremities, will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Here, the Veteran's disabilities met the schedular criteria for entitlement to a TDIU as of May 29, 2001, when he was awarded a 60 percent rating for his back disability.  At that time, his back disability was his only service-connected disability.  

In a March 13, 2008 statement submitted by the Veteran's representative, he argued that the TDIU was a result of his severe back condition going back to at least 2001.  The representative also stated that as a result of the severity of his service-connected back condition, the Veteran is prevented from any form of gainful employment.  As such, it appears that the Veteran's claim for a TDIU was initially based entirely on the severity of his service-connected back disability.  However, the Board notes the currently signed effective date of August 30, 2004, is the date the Veteran established his entitlement to service connection for a heart disability.

Therefore, this appeal turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment prior to August 30, 2004.  

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared,

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.  

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

For TDIU claims, the Court has held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran filed a claim seeking an increased disability rating for his service-connected back disability on May 29, 2001.  He filed a claim of entitlement to service connection for a heart disorder on August 30, 2004.  Finally, he filed his TDIU claim in October 2007.  However, since the RO determined the Veteran was unemployable as a result of both his service connected back and heart disabilities, an effective date of August 30, 2004, the date the Veteran filed his claim for service connection for a heart disorder.  Consequently, the earliest the Veteran would be entitled to an effective date for the award of that benefit is any date within one year prior to August 30, 2004, if it can be shown that he met the criteria for such an award on that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Rice, supra.  

Finally, a determination must be made as to when the evidence shows the earliest date that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this case, a VA Form 21-8940 shows that prior to August 30, 2004, the Veteran's last day of work was noted to be in 1994.  

In this case, the preponderance of the evidence does not show the Veteran was unemployable as a result of his service connected heart or back disorders, either alone or in the aggregate, prior to August 30, 2004.  

The July 2001 VA examination, conducted to ascertain the severity of the low back disability, noted that the Veteran retired in 1994.  Additionally, his job was described as sedentary in nature and did not require heavy lifting.  There was no indication the Veteran felt he was unemployable as a result of his disability, and the VA examiner did not comment on whether he was able to obtain and maintain substantially gainful employment.  

Additionally, a March 2003 VA treatment record showed the Veteran's reported episodes of heart palpitations, clinically diagnosed as supraventricular tachycardia.  Numerous VA treatment records dated prior to August 2004 show the Veteran's reports of chronic back pain and treatment for his back.  However, despite fairly continuous treatment for his service-connected back and heart disabilities, these records do not contain any opinions as to the effect that these disabilities have rendered the Veteran unable to secure or follow a substantially gainful occupation.

The Board recognizes that the above examiner did not assess the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nevertheless, by systematically describing the effects of each disability on his occupational functioning, their reports are sufficient, in the aggregate, for the Board to come to such an assessment on its own.  This is ultimately the Board's determination to make.  Indeed, as noted in the preceding section, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib, 733 F.3d at 1354 ; Floore, 26 Vet. App. at 381.  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a) ).  Rather, the Board must make its determination based on an independent review of the record, which, in this case, fails to show that TDIU is warranted.

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the objective evidence of record contained in his VA treatment records and the July 2001 VA examination that have at no point prior to August 30, 2004, indicated that the Veteran was unemployable as a result of his service-connected disabilities.  Given these findings, the Board finds that these opinions outweigh that offered by the Veteran himself. 

Based on the abovementioned evidence, the Board cannot grant an effective date earlier than August 30, 2004 for the grant of a TDIU because the preponderance of the evidence is unfavorable, meaning the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  There simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Thus, an effective date prior to that time must be denied.  Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

Entitlement to a TDIU prior to August 30, 2004, is denied.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


